     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 1 of 12 Page ID #:104



 1     BALONICK LAW OFFICE, INC.
 2
       Barney Balonick (SBN#277776)
 3
       10100 Santa Monica Blvd #1700
 4     Los Angeles, CA 90067
       310.703.1755
 5
       310.703.1799 (facsimile)
 6     bhb@balonicklaw.com
 7
       Attorneys for Plaintiff
 8     DARIO KACHEL
 9
                              UNITED STATES DISTRICT COURT
10

11                          CENTRAL DISTRICT OF CALIFORNIA
12     DARIO KACHEL, an individual,              Case No.: 2:20-cv-03154
13
             Plaintiff,
14
                                                 Hon. George W. Wu
15     vs.                                       Dept. 9D
16
       MICHAEL POUTRE, an individual;            Date Action filed: April 8, 2020
17     RYAN FABIAN, an individual; and           Trial Date: N/A
18     DOES 1 through 50, inclusive

19           Defendants                          FIRST AMENDED COMPLAINT FOR
20                                               BREACH OF CONTRACT
21

22

23

24

25

26

27

28




       1        FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 2 of 12 Page ID #:105



 1           Plaintiff DARIO KACHEL, (“Dario” and/or “Plaintiff”), by and through his
 2
       attorneys, based on its own experience and investigation and the independent
 3

 4     investigation of counsel and information and belief, alleges against Defendant
 5
       MICHAEL POUTRE (“Poutre”) (“Defendant”) as follows:
 6

 7
                                  NATURE OF THE ACTION

 8

 9     1.    “…You can rely on and trust us…” These were the words of the agreement,
10
       the contract, or the promise that if the Plaintiff provided a short-term loan, the
11
       Defendant would agree to repay it. The Defendant needed a $95,000.00 loan (the
12

13     “Loan”) from his former friend, Dario.
14
       2.    The Plaintiff performed, but the Defendant did not. The Plaintiff made
15

16     repeated requests from the Defendant and the Defendant promised repeatedly that
17
       he would repay the Loan. The Defendant broke these promises as well.
18
       3.    The bait and switch was simple: Poutre knew Dario through other
19

20     cryptocurrency deals and Dario considered the Defendant as a friend. For the first
21
       “loan” the Defendant asked Dario for a small loan in bitcoin and quickly paid it
22

23     back, giving Dario an assurance (an intentionally false assurance) that he would be
24
       good for another loan transaction if one ever arose. Dario did as any friend would:
25
       he relied on his friend’s intentionally false assurances that hewould pay him back.
26

27     It was exactly like this: on or about January 23, 2020, Poutre said “…Have a small
28
       proposition for you…we have one more BTC [bitcoin] trade we need to do and



             FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                                  2
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 3 of 12 Page ID #:106



 1     we’re hoping you could help us out again. We have a small transaction that we
 2
       need US $95k of BTC for…I’ll send you $100k in BTC next week…it is for a very
 3

 4     important client and will lead to some big deals across the board for us…” “Thanks
 5
       again partner…we have a lot of business to do…” The Defendant’ plan was to
 6

 7
       trick Dario into sending the bitcoin knowing full well that once it is sent, it cannot

 8     be pulled back – the only way to recover this amount is to have the bitcoins sent
 9
       back to a “wallet” with a specific electronic address. And, the pressure the
10

11     Defendant applied to get Dario to send the money was telling: until Dario sent the
12
       bitcoins, the Defendant sent or had his friend send more than seven (7) messages
13

14
       pressuring Dario to send the funds. Of course, once this was done, the Defendant

15     refused to repay the bitcoin. “I’m not feeling well; my friend died; our deal isn’t
16
       funding; don’t worry, we have it covered; and of course – “…with superbowl and
17

18     things happening, I want to manage expectations properly…”
19
       3.    Indeed, once Dario agreed to fund the loan, Poutre stated that his friend
20

21
       Ryan Fabian would “…be in touch shortly…” to suggest the Loan would be

22     repaid. Starting around February, 2020, Dario requested that the Defendant repay
23
       the Loan. At all times herein, the funds sent to Defendant was to be repaid within
24

25     less than ten (10) business days. To induce Dario’s performance and avoid being
26
       sued, the Defendant promised to pay Dario in full as soon as he finished some
27

28
       other financing on a different deal. Dario relied on these promises of payment, but




       3     FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 4 of 12 Page ID #:107



 1     at all times herein, the Defendant knew that bitcoin and cryptocurrency is closely
 2
       monitored. If the coins are not returned by a certain time, then it leads to very
 3

 4     harsh tax consequences for Dario. Defendant, however, kept all of the money
 5
       loaned to force Dario to take a fraction of what he is owed to avoid having to pay
 6

 7
       him back the full debt. This Court should enter a judgment against the Defendant.

 8                                           PARTIES
 9

10
       4. Plaintiff is, and at all times relevant hereto was an individual who lives and
11
       works in Munich, Germany.
12

13     5. Defendant Poutre is, upon information and belief, a resident of Los Angeles,
14
       California and lives and works in Los Angeles County.
15

16     6. Plaintiff is ignorant of the true names and capacities, whether individual,
17
       corporate, associate or otherwise, of Defendants DOES 1 through 50, inclusive.
18
       Such fictitious defendants are sued pursuant to the provision of Section 474 of the
19

20     California Code of Civil Procedure. Upon information and belief, each fictitious
21
       defendant was in some way responsible for, participated in, or contributed to the
22

23     matters and things of which Plaintiff complains herein, and in some fashion has
24
       legal responsibility therefor. When the exact nature and identity of such fictitious
25
       defendants’ responsibility for, participation in, and contribution to the matters and
26

27     things herein alleged is ascertained by Plaintiff, Plaintiff will seek to amend this
28
       Complaint and all proceedings herein to set forth the same.



             FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                                    4
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 5 of 12 Page ID #:108



 1                              JURISDICTION AND VENUE
 2
       7. This Court has personal jurisdiction over the Defendants and venue in this
 3

 4     jurisdiction is proper under Cal. Code Civ. Proc. § 395(a), 395.5 and 410.10
 5
       because (1) the principal place of business of Defendant is located in the City of
 6

 7
       Los Angeles and State of California at the time the fraudulent statements were

 8     made; (2) Defendant regularly transacts and conduct business in the City of Los
 9
       Angeles, County of Los Angeles; (3) Defendant’s conduct and acts giving rise to
10

11     this action occurred and has occurred in the City of Los Angeles, County of Los
12
       Angeles; and/or (4) the Defendant should have expected to be subject to the
13

14
       jurisdiction of the California courts wherein he solicited the Plaintiff’s money. The

15     amount in controversy exceeds $25,000.00
16
                                 FACTUAL ALLEGATIONS
17

18     8. This is an action for breach of contract – the Defendant made knowingly false
19
       written promises that he would pay Dario back the money (bitcoins) he loaned to
20

21
       him. Dario relied on these false and misleading promises and provided the Loan,

22     all at the Defendant’s request. At all times herein, the Defendant knew what the
23
       Loan was for and also agreed to refund Dario the full amount of the Loan (plus a
24

25     $5,000.00 fee) within less than ten (10) business days. All promises to repay Dario
26
       were intentionally false when they were made, and these same promises were made
27

28
       with an intent to deceive Dario.




       5     FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 6 of 12 Page ID #:109



 1     9. At all times herein, Dario was the one who was asked to provide the Loan, he
 2
       never asked Defendant if he could invest anything with anyone.
 3

 4     10. The Loan was supposed to be simple: At or near the end of January, 2020, the
 5
       Defendant needed the bitcoin sent to their electronic wallet immediately. But, he
 6

 7
       were supposed to repay the full amount of the Loan ($95,000.00) within less than

 8     ten (10) days. As of the date of filing this Amended Complaint, the Defendant has
 9
       not repaid the full amount of the Loan.1
10

11     11. The total owed by the Defendant for his conduct is more than $250,000.00.00.
12
       Dario would never have agreed to this kind of transaction due to the financial
13

14
       constraints of transferring bitcoins to electronic wallets. Federal regulatory

15     agencies watch and monitor these financial transfers and if coins are transferred
16
       but not put back, it causes a massive tax consequence (which Dario now must
17

18     address), among other damages to be proven at trial.
19
       12. The false promises (which were intentionally false when made and meant to
20

21
       deceive Dario when the Defendant made his promises to repay the Loan) started

22     around January, 2020 and the Defendant kept up his promises of payment through
23
       March, 2020.2
24

25

26

27     1
         The Parties entered into a Settlement Agreement. This Amended Complaint for Breach of Contract was filed to
       replace the original Fraud Complaint as one of the terms of the Settlement.
28     2
         Plaintiff has a complete e-file record of the Defendants’ fraudulent promises of payment and will be tendered in
       discovery.




                FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                                                              6
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 7 of 12 Page ID #:110



 1     13. Beginning on or about February, 2020, Defendant Poutre made the knowingly
 2
       false promises of payment:
 3

 4
       “…And if you want, we will send back the exact amount… and send you $5k
 5
       however you want…”
 6

 7
       “…we have a lot of business to do…Also, let me know if you want any PR…we
 8     have the best PR firm in the world for Crypto/blockchain…”
 9

10
       “This helps us lock in great terms for a deal we are executing…I don’t suppose
11     there is any way to get that transfer done today…?
12

13     “Dario, this will be done imminently [referring to Dario’s request to be paid back]
14
       on January 1, 2020 – I’ve been in bed most of the week with flu and high fever…”

15

16     At the end of January, 2020, after Dario requested payment because the deadline to
       be repaid (which the Defendants agreed to in writing) passed, Poutre sent another
17
       knowingly false and deceptive promise of payment and stated “…please don’t
18     worry, we have it covered…of course will send you some extra love for and
       heartburn you have on this. We got it covered. We will plan to send the exact
19
       amount back to you that you sent to us…”
20

21
       “You should have all your BTC (bitcoin) back by this weekend, and Ryan and I
22     promise an extra ‘thank you’ for your troubles.” (Emphasis Added) This
23     knowingly false promises was sent at the end of February, 2020 from Poutre to
       Dario.
24

25
       14. Plainly stated, the above-listed promises (starting at or near January, 2020
26

27     through March, 2020, the Defendant made numerous false promises to pay Dario
28
       back his money did so to prevent Dario from suing him. Upon information and



       7     FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 8 of 12 Page ID #:111



 1     belief, the Defendant kept the funds in an account owned by his company
 2
       Terraform Capital, LLC, to dupe other investors into thinking that the company has
 3

 4     a larger balance sheet.
 5
       15. Dario will seek a judgment against the Defendant for an amount of no less than
 6

 7
       $250,000.00.00.

 8     16. Moreover, the Defendant held himself out as an expert in matters related to
 9
       Cryptocurrency, which obviously he is not an expert at all.
10

11                          COUNT I – BREACH OF CONTRACT
12
                  Against Defendant MICHAEL POUTRE and DOES 1-10
13

14
       17. Plaintiff incorporates by this reference each and all of the allegations contained

15     in paragraphs 1 through 16 hereof, as if fully set forth herein.
16
       18. In or about January 2020, the Defendant and the Plaintiff entered into a
17

18     contract where the Plaintiff agreed to a short-term loan of $95,000 worth of
19
       bitcoin, and the Defendant agreed to repay it in short order and also agreed to a
20

21
       small increase.

22     19. The Defendant represented to Dario that he would be paid back in about one
23
       week after the Loan was funded. This was a false statement. Upon information and
24

25     belief, the Defendant never intended to pay back Dario, or he would have done so
26
       by now.
27

28




             FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                                 8
     Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 9 of 12 Page ID #:112



 1     20. As the evidence will show, the Defendant did submit the Statements to Dario in
 2
       writing.
 3

 4     21. From January, 2020, the Defendant knew that he never intended to pay back
 5
       Dario. Even though Dario requested to be repaid, in writing, at least five (5)
 6

 7
       different times. With each request for repayment, the Defendant falsely assured

 8     Dario that he would be repaid.
 9
       22. At all relevant times herein, the Defendant always represented that he was the
10

11     only party liable to repay the Loan.
12
       23. The Defendant’s misrepresentations that he would pay Dario back were
13

14
       material. Had Dario known that the Defendantswould not pay back the Loan, he

15     never would have made the Loan in the first place.
16
       24. The terms of the contract were clear: the Defendant needed the Loan so the
17

18     offer was that if Dario provided the Loan, it would be paid back in less than one
19
       week with an additional $5,000.00 paid to him. Dario accepted this offer, because
20

21
       the consideration was a fast repayment by the Defendant personally coupled to an

22     additional $5,000.00 paid to Dario. The Defendant breached this Contract and
23
       never paid anything.3
24

25

26

27
       3
         The Parties, as part of a settlement, have agreed that the Defendant would repay the Loan (at a much larger sum)
28     and at the time of the filing of this Amended Complaint, at least one payment by the Defendant has been made and
       this payment is to be credited to the overall debt owed by the Defendant.




       9       FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
 Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 10 of 12 Page ID #:113



 1   25. The Defendant breached his promise to repay the Loan and all other additional
 2
     fees used to induce Dario to make the Loan. Dario’s reliance on the Defendants’
 3

 4   promises of payment were justified. The Defendants’ promises to pay are in
 5
     writing.
 6

 7
     26. As a direct, foreseeable and proximate cause of Poutre’s breach of the Contract

 8   to repay the Loan and all other funds, the Plaintiff has suffered damages in an
 9
     amount of no less than $250,000.00, plus interest. Additionally, as a result of the
10

11   breach by Poutre, the Plaintiff incurred legal fees and costs. The Plaintiff reserves
12
     the right to amend this Complaint to state the true nature and extent of the breach
13

14
     of contract terms and damages which will be ascertained at trial.

15

16
                                   PRAYER FOR RELIEF
17

18   WHEREFORE, Plaintiff, DARIO KACHEL, prays for judgment as follows:
19
            PURSUANT TO COUNT I – BREACH OF CONTRACT AGAINST
20

21
                                     MICHAEL POUTRE

22                       AND DOES 1 THROUGH 10, INCLUSIVE
23

24

25   1. Defendant, his officers, agents, servants, representatives, employees, attorneys,
26
     parents, subsidiaries, related companies, partners, successors, predecessors,
27

28
     assigns, distributors, and all persons acting for, with, by, through or under them,




           FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                                    10
 Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 11 of 12 Page ID #:114



 1   and each of them, required to pay actual damages in amounts no less than
 2
     $250,000.00.
 3

 4   2. Defendant be required to pay actual damages increased to the maximum extent
 5
     permitted by law and/or statutory damages at Plaintiffs’ election;
 6

 7
     3. Defendant be required to pay for punitive damages (if this Amended Complaint

 8   is amended again to add a count of intentional misconduct) of at least $250,000.00,
 9
     and for all other permissible fees of recovery.
10

11   4. For such other and further relief as is just and proper.
12

13

14

15   DATED: April 21, 2021             By: _/s/ Barney Balonick
16
                                             BALONICK LAW OFFICE, INC.
17
                                             Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28




     11    FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT
 Case 2:20-cv-03154-GW-RAO Document 43 Filed 04/21/21 Page 12 of 12 Page ID #:115



 1

 2

 3
                              CERTIFICATE OF SERVICE

 4
           I hereby certify that on April 21, 2021, the foregoing First Amended
 5
     Complaint was filed electronically utilizing the Court’s CM/ECF filing
 6
     system. Notice of this filing will be sent by operation of this Court’s
 7
     electronic filing system to all parties’ counsel of record indicated on the filing
 8

 9
     receipt. Parties may access this filing through the Court’s system.

10

11
                                                  By: /s/ Barney Balonick
12
                                                  BALONICK LAW OFFICE, INC.
13                                                Attorneys for Plaintiff
14                                                DARIO KACHEL
15

16

17

18

19

20

21

22

23

24

25

26

27

28




         FIRST AMENDED COMPLAINT FOR BREACH OF CONTRACT                              12
